Appeal by the defendant from a judgment of the Supreme Court, Kings County (Grajales, J.), rendered February 4, 1986, convicting him of criminal sale of a controlled substance in the fifth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Upon the exercise of our factual review power we are *586satisfied that the evidence was of sufficient quantity and quality to establish the defendant’s guilt beyond a reasonable doubt.
The defendant’s remaining contention that certain comments made by the prosecutor during summation deprived him of a fair trial has not been preserved for appellate review (see, CPL 470.05 [2]; People v Thomas, 50 NY2d 467) and we decline to review this contention in the interest of justice. Thompson, J. P., Bracken, Rubin and Eiber, JJ., concur.